EXHIBIT 10.33(k)

 

AMENDMENT NUMBER ELEVEN TO
LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER ELEVEN TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
is effective as of March 31, 2004, between WELLS FARGO FOOTHILL, INC., a
California corporation (“Foothill”), formerly known as Foothill Capital
Corporation, with a place of business located at 2450 Colorado Avenue, Suite
3000 West, Santa Monica, California 90404, and IMAGE ENTERTAINMENT, INC., a
California corporation (“Borrower”), with its chief executive office located at
9333 Oso Avenue, Chatsworth, California 91311, with reference to the following
facts:

 

WHEREAS, Borrower has requested that Foothill amend that certain Loan and
Security Agreement dated as of December 28, 1998 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), between
Foothill and Borrower as set forth herein; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein,
Foothill is willing to so amend the Agreement in accordance with the terms and
conditions hereof.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual promises
contained herein, Foothill and Borrower hereby agree as follows:

 


SECTION 1.                            DEFINED TERMS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 


SECTION 2.                            AMENDMENTS TO THE AGREEMENT.


 


(A)                                  SECTION 1 OF THE AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING DEFINITION IN ALPHABETICAL ORDER:


 


“ELEVENTH AMENDMENT FEE” HAS THE MEANING SET FORTH IN SECTION 2.10(J).

 


(B)                                 SECTION 2.10 OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORD “AND” AT THE END OF CLAUSE (H), BY DELETING THE
PERIOD AT THE END OF CLAUSE (I) AND REPLACING IT WITH “, AND”, AND BY ADDING THE
FOLLOWING NEW CLAUSE (J):


 


“(J)                               ELEVENTH AMENDMENT FEE.  AN AMENDMENT FEE IN
THE AMOUNT OF $5,000 (THE “ELEVENTH AMENDMENT FEE”), WHICH AMENDMENT FEE SHALL
BE FULLY EARNED AND NON-REFUNDABLE AS OF THE DATE HEREOF, AND SHALL BE CHARGED
TO BORROWER’S LOAN ACCOUNT ON SUCH DATE.”

 


(C)                                  SECTION 6.12(B) OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“(B)                           EBITDA.  BORROWER SHALL MAINTAIN EBITDA, FOR EACH
FISCAL PERIOD SET FORTH BELOW, OF NOT LESS THAN THE AMOUNT INDICATED BELOW
OPPOSITE SUCH FISCAL PERIOD:

 

--------------------------------------------------------------------------------


 

for the immediately preceding three-month period ending 03/31/04

 

$

1,105,000

 

for the immediately preceding six-month period ending 06/30/04

 

$

1,324,000

 

for the immediately preceding nine-month period ending 09/30/04

 

$

2,182,000

 

for the immediately preceding twelve-month period ending 12/31/04

 

$

3,552,000

 

for the immediately preceding twelve-month period ending 03/31/05

 

$

4,034,000

 

for the immediately preceding twelve-month period ending 06/30/05

 

$

4,218,000

 

for the immediately preceding twelve-month period ending 09/30/05

 

$

4,271,000

 

 


SECTION 3.                            REPRESENTATIONS AND WARRANTIES. 

 

Borrower hereby represents and warrants to Foothill that (a) the execution,
delivery, and performance of this Amendment and of the Agreement, as amended by
this Amendment, are within its corporate powers, have been duly authorized by
all necessary corporate action, and are not in contravention of any law, rule,
or regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected, and (b) this Amendment and the
Agreement, as amended by this Amendment, constitute Borrower’s legal, valid, and
binding obligation, enforceable against Borrower in accordance with its terms.

 

--------------------------------------------------------------------------------


 


SECTION 4.                            CONDITIONS PRECEDENT TO AMENDMENT. 

 

The satisfaction of each of the following, unless waived or deferred by Foothill
in its sole discretion, shall constitute conditions precedent to the
effectiveness of this Amendment:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES IN THIS
AMENDMENT, THE AGREEMENT AS AMENDED BY THIS AMENDMENT, AND THE OTHER LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE DATE
HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE);


 


(B)                                 NO DEFAULT, EVENT OF DEFAULT, OR EVENT WHICH
WITH THE GIVING OF NOTICE OR PASSAGE OF TIME WOULD CONSTITUTE AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE DATE HEREOF, NOR SHALL
RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN;


 


(C)                                  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN
FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST BORROWER OR FOOTHILL;


 


(D)                                 ALL OTHER DOCUMENTS, AGREEMENTS,
INSTRUMENTS, AND LEGAL MATTERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AMENDMENT SHALL HAVE BEEN DELIVERED OR EXECUTED OR RECORDED AND SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO FOOTHILL AND ITS COUNSEL; AND


 


(E)                                  FOOTHILL SHALL HAVE RECEIVED THE ELEVENTH
AMENDMENT FEE IN FULL IN IMMEDIATELY AVAILABLE FUNDS, WHICH ELEVENTH AMENDMENT
FEE SHALL BE PAID BY BORROWER TO FOOTHILL BY BEING CHARGED TO BORROWER’S LOAN
ACCOUNT AS OF THE DATE HEREOF.


 


SECTION 5.                            FURTHER ASSURANCES. 

 

Borrower shall execute and deliver all agreements, documents, and instruments,
in form and substance satisfactory to Foothill, and take all actions as Foothill
may reasonably request from time to time fully to consummate the transactions
contemplated under this Amendment and the Agreement, as amended by this
Amendment.

 


SECTION 6.                            MISCELLANEOUS.

 


(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE AGREEMENT SHALL MEAN AND REFER
TO THE AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “LOAN AGREEMENT”, “THEREUNDER”,
“THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE AGREEMENT SHALL
MEAN AND REFER TO THE AGREEMENT AS AMENDED BY THIS AMENDMENT.

 

--------------------------------------------------------------------------------


 


(C)                                  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


(D)                                 THIS AMENDMENT CAN ONLY BE AMENDED BY A
WRITING SIGNED BY BOTH FOOTHILL AND BORROWER.


 


(E)                                  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, AND
ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME
AMENDMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AMENDMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF
THIS AMENDMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS AMENDMENT BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF
THIS AMENDMENT.


 


(F)                                    THIS AMENDMENT REFLECTS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND SHALL NOT BE CONTRADICTED OR QUALIFIED BY ANY OTHER AGREEMENT, ORAL
OR WRITTEN, BEFORE THE DATE HEREOF.


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

IMAGE ENTERTAINMENT, INC.,
a California corporation

 

 

 

 

 

By

/s/ Jeff M. Framer

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, formerly known as Foothill
Capital Corporation

 

 

 

 

 

By

/s/ Trent Smart

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------